

	

		III

		109th CONGRESS

		2d Session

		S. RES. 447

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2006

			Mr. Feingold (for

			 himself and Mr. Kohl) submitted the

			 following resolution; which was considered and agreed to

		

		RESOLUTION

		Congratulating the University of Wisconsin

		  Badgers men's hockey team for winning the 2006 National Collegiate Athletic

		  Association Division I Men's Hockey Championship. 

	

	

		Whereas, on April 8, 2006, the University of Wisconsin

			 men's hockey team won the Frozen Four in Milwaukee, Wisconsin, by

			 defeating—

			(1)the University of

			 Maine Black Bears by a score of 5–2 in the semifinals; and

			(2)the Boston

			 College Eagles by a score of 2–1 in the championship game;

			Whereas Robbie Earl and Tom Gilbert each scored a goal and

			 Brian Elliott had 22 saves in the championship game;

		Whereas Adam Burish, Robbie Earl, Brian Elliott, and Tom

			 Gilbert were named to the All-Tournament Team, and Robbie Earl was named the

			 Most Outstanding Player of the tournament;

		Whereas the success of the season depended on the hard

			 work, dedication, and performance of every player on the University of

			 Wisconsin men's hockey team, including—

			(1)Andy

			 Brandt;

			(2)Adam

			 Burish;

			(3)Ross

			 Carlson;

			(4)Shane

			 Connelly;

			(5)A.J.

			 Degenhardt;

			(6)Jake

			 Dowell;

			(7)Davis

			 Drewiske;

			(8)Robbie

			 Earl;

			(9)Brian

			 Elliott;

			(10)Josh

			 Engel;

			(11)Matthew

			 Ford;

			(12)Tom

			 Gilbert;

			(13)Tom

			 Gorowsky;

			(14)Jeff

			 Henderson;

			(15)Ryan

			 Jeffery;

			(16)Andrew

			 Joudrey;

			(17)Kyle

			 Klubertanz;

			(18)Nick

			 Licari;

			(19)Jeff

			 Likens;

			(20)Ryan

			 MacMurchy;

			(21)Matt

			 Olinger;

			(22)Joe

			 Pavelski;

			(23)Joe

			 Piskula;

			(24)Jack Skille;

			 and

			(25)Ben

			 Street;

			Whereas numerous members of the University of Wisconsin

			 men's hockey team were recognized for their performance in the All-Western

			 Collegiate Hockey Association, including—

			(1)Tom Gilbert, who

			 was named to the first team of the All-Western Collegiate Hockey

			 Association;

			(2)Joe Pavelski and

			 Brian Elliott, who were named to the second team of the All-Western Collegiate

			 Hockey Association; and

			(3)Brian Elliott,

			 who was named the All-Western Collegiate Hockey Association Goaltending

			 Champion of the Year;

			Whereas Tom Gilbert, Joe Pavelski, and Brian Elliott

			 earned All-American honors;

		Whereas, after helping the University of Wisconsin men's

			 hockey team win the 1977 national championship as a player, Head Coach Mike

			 Eaves won his first national championship as a coach;

		Whereas the University of Wisconsin men's hockey team has

			 won the National Collegiate Athletic Association Division I Men's Hockey

			 Championship 6 times;

		Whereas the University of Wisconsin has won 3 national

			 championships during the 2005–2006 academic year; and

		Whereas the championship victory of the University of

			 Wisconsin men's hockey team ended a terrific season in which the team outscored

			 its opponents 145–79 and compiled a record of 30–10–3: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)congratulates the

			 University of Wisconsin men’s hockey team, Head Coach Mike Eaves and his

			 coaching staff, Athletic Director Barry Alvarez, and Chancellor John D. Wiley

			 for an outstanding championship season; and

			(2)respectfully

			 requests the Secretary of the Senate to transmit an enrolled copy of this

			 resolution to the Chancellor of the University of Wisconsin-Madison.

			

